PER CURIAM.
Raul Leverett has appealed the denial of his motion brought pursuant to Florida Rule of Criminal Procedure 3.800(a). The motion raised jail and gain time credit issues which the trial court summarily denied. Because the order was unaccompanied by any documentation to support the denial of relief, we reverse and remand this cause.
On remand, the trial court may again deny relief and attach to its order those portions of the record which support its decision. The trial court may also, at its discretion, order the state to respond, or conduct an evidentia-ry hearing in order to resolve Leverett’s claims.
Reversed and remanded.
THREADGILL, C.J., and CAMPBELL and WHATLEY, JJ., concur.